Citation Nr: 1124089	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-16 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied entitlement to service connection for multiple sclerosis and asthma.

In April 2011 the Veteran testified at a personal hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In April 2011 the Veteran submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of RO jurisdiction for this evidence was received in a written statement dated in April 2011 that is included in the record.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The issue of entitlement to service connection for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Competent medical and lay evidence of record fails to establish that multiple sclerosis was initially manifested during service or within seven years after discharge from service, or that multiple sclerosis is related to active service.




CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records; VA and private examination reports; VA and private treatment records; articles or information pertaining to confined space and jet fuel, a Kerosene Material Safety Data Sheet, a Proposed Risk Management Strategy for 2-Methosyethanol published by the Environment Protection Service of Canada, and eligibility for blood donation from the American Red Cross; and statements and testimony from the Veteran and his representative.

The Veteran was not provided with a VA examination to assess the nature or etiology of his multiple sclerosis disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the evidence does not suggest and the Veteran does not contend that he suffered from multiple sclerosis or symptoms of multiple sclerosis during service or within seven years following discharge.  Rather, he consistently identified the onset of the first multiple sclerosis symptom occurring in 1998, approximately 12 years after his discharge from service.  Moreover, there is no competent evidence suggesting the Veteran's multiple sclerosis is related to his military service.  Therefore, a VA examination is not required.  Id.

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and multiple sclerosis becomes manifest to a degree of 10 percent within seven years from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran acknowledges that his first symptoms and diagnosis of multiple sclerosis occurred after the seven-year presumptive period following separation from service in September 1986, but contends that his multiple sclerosis disability should be service-connected because he believes that it was caused by exposure to jet fuel during service or caused by Epstein Barr virus, which he reportedly had in 1991.  He also suggested that his multiple sclerosis may be related to exposure to Mad Cow disease during military service.

Service treatment records were silent for any complaints, findings, or reference to multiple sclerosis or to chronic symptoms of multiple sclerosis, Epstein Barr virus, or Mad Cow disease.  In a July 1984 emergency care and treatment note, he complained of feeling hot, headache, nausea, loss of appetite, and bumps on his arms.  The assessment was viral syndrome.

In a December 1984 Occupational Health Examination report, the Veteran denied any work-related illness or injury and indicated that he wore protective clothing or equipment during his work without any difficulty.  He denied having any of the following symptoms within the past year:  trouble with dizziness; weakness or paralysis in any part of his body; any tingling or numbness in any part of his body; and decrease in coordination; any periods of mental confusion or disorientation; any pain or stiffness in his joints; any blurred vision; more weakness than usual; trouble with pain in his arms, legs, feet, or hands; any decrease in ability to perform certain physical activities; or trouble with headaches.  An associated examination report did not contain any complaints, findings, or reference to multiple sclerosis.

A November 1985 Master Workplace Exposure Data Summary included a workplace narrative that indicated personnel performing repairs of F-111 fuel systems are exposed to large amounts of JP-4 jet fuel during a fuel tank entry and that air-line respirators should be worn at each entry.  A list of exposure data included methyl ethyl ketone, toluene, sylene, and methyl isobutyl ketone; none of the exposure sources was above limits.

In March 1986 he participated in a routine eye examination and did not express any complaints.

In a post-service private brain MRI (magnetic resonance imaging) report dated in July 2000, the Veteran had described a history of numbness and loss of strength of the right side of the body.  The impression included findings highly suspicious of a demyelinating process, most marked through the deep white matter of the left cerebral hemisphere.  

In a July 2004 VA primary care note, the Veteran presented to enroll in the VA health care system mostly for economic reasons to get help with prescriptions.  He indicated that he worked as a laborer and current medical problems included multiple sclerosis and bilateral carpal tunnel syndrome.  

In a private examination report dated in September 2005, he reported a past medical history significant for pins and needles sensation in 1998 and being diagnosed with multiple sclerosis in follow-up treatment with his family physician and specialists.  He stated that he went to VA one year ago and was told that the diagnosis was incorrect and he did not have multiple sclerosis.  As a result he felt somewhat confused.  Following a physical examination, the diagnosis was cervical brachial syndrome and carpal tunnel syndrome right rule out multiple sclerosis/ALS (amyotrophic lateral sclerosis).  

In a private brain MRI report dated in October 2006, the impression included findings suggestive of, but not diagnostic of, multiple sclerosis.  In a private neurological evaluation dated in October 2006, the Veteran stated that he was diagnosed with multiple sclerosis in 2000.  The examiner remarked that there was some question about whether he actually had this disorder because different MRIs showed that he did and then did not have the disease.  Current complaints included some bilateral leg weakness, bladder and sexual difficulties, dropping things for years, right-handed numbness and tingling, occasional balance problems, chronic falling, and occasional headaches.  He reported a past medical history that included Epstein Barr virus in 1991 and described having asthma since childhood.  He stated that he works in a distributing factory making building products.  An October 2006 cervical spine MRI report listed findings consistent with multiple sclerosis.

A June 2007 VA treatment note indicated that the Veteran returned to the clinic since he was last seen two years ago.  He stated that he was unemployed and attempting to get permanent disability on the basis of multiple sclerosis.  His main complaint was having gained too much weight.  In a June 2007 VA neurology note, he stated that his first multiple sclerosis symptoms occurred in 1998 with right foot numbness and weakness that migrated proximally to the entire right side and trunk.  The impression was multiple sclerosis by lab criteria, normal neurological exam.  In a June 2007 VA psychiatry note, the Veteran disclosed that he was diagnosed with multiple sclerosis seven years ago.

Subsequent treatment records reflected ongoing evaluation and treatment for multiple sclerosis.


In his July 2007 claim for service connection, which he signed to certify that the statements in the document were true to the best of his knowledge, the Veteran stated that his multiple sclerosis began in 1987; he indicated that he was treated during service and by VA doctors.  He also indicated that he was receiving worker's compensation benefits and was exposed to Agent Orange.  In correspondence dated in September 2007, he clarified that he was not receiving worker's compensation benefits, but received long-term disability insurance through his former employer for multiple sclerosis; and that he was not exposed to Agent Orange.  He added that his claim for permanent disability revolved around his tenure in the Air Force working daily with JP-4 jet fuel and other very toxic chemicals.  In support of his claim, he enclosed the following publications: "Proposed Risk Management Strategy for 2-Methoxyethanol" by the Environment Protection Service of Canada, a "Material Safety Data Sheet: Kerosene MSDS" by sciencelab.com, and "Aviation Infiltration" by Occupational Health & Safety that described unique hazards such as jet fuel in the confined space entry in aircraft assembly and maintenance.  

The claim for service connection for multiple sclerosis was denied in an April 2008 rating decision.  In a June 2008 notice of disagreement, the Veteran remarked that his "first recollection of a problem was in 1998, not that far past the required time frame" for service connection to be granted on a presumptive basis.  Citing various research references, he went on to describe a link between multiple sclerosis and Epstein-Barr virus, and a link between multiple sclerosis, Epstein-Barr virus, and asthma, which he has had since childhood, because "all have things in common, 
T-cells, lymphocytes."  He concluded that "even though the MS was not diagnosed until a short time after the presumptive period," there was enough evidence to question VA's determination to deny the claim for service connection.

A March 2009 statement of the case (SOC) noted that the Veteran had claimed that his multiple sclerosis was caused by exposure to jet fuel and explained that there is no provision in the law that allows for a presumption of service connection for multiple sclerosis on the basis of such exposure.  The SOC advised him that "if medical professionals have definitively determined that your multiple sclerosis is caused by such exposure, you should submit this evidence for further consideration of service connection of a direct basis."  (Emphasis in original).  In the Veteran's May 2009 substantive appeal, he expressed his belief that VA wants definitive proof of a link between a toxic substance, jet fuel, and multiple sclerosis because "they know that there is no such information available."  He questioned the seven-year presumptive time limit and suggested that if multiple sclerosis is not manifest within that time period, then "the law cannot be applied without malice."

In April 2011 he submitted an "Eligibility Criteria by Alphabetical Listing" for donating blood to the American Red Cross and testified that he was prohibited from donating blood due to the possibility that he was exposed to Mad Cow disease while stationed in Germany during military service.  He acknowledged that he was not a medical expert, but suggested that his multiple sclerosis was caused by exposure to jet fuel and other chemicals during service and exposure to Mad Cow disease, "though there wasn't anything at the time that I was in the service."  He also suggested that T cells had a role in causing his multiple sclerosis because his Internet research showed that T cells are found in people with multiple sclerosis and with chronic obstructive pulmonary disease (COPD), which he believed was a progression of his asthma.  Then, he testified that "I don't know what [this particular cell] does to cause these problems," but he believed there may be a correlation between T cells, asthma and COPD, and multiple sclerosis.  He also stated that no doctor had suggested that his multiple sclerosis may be related to his military history of fuel and toxic chemical exposure.

After carefully considering the Veteran and his representative's contentions and reviewing the evidence of record, the Board finds that service connection for multiple sclerosis is not warranted.

The Veteran reported to private and VA medical providers in September 2005 and June 2007 that his first symptoms of multiple sclerosis occurred in 1998 and were characterized by pins and needles or numbness and weakness in his right foot.  He reiterated the claimed 1998 date of onset of symptoms in a June 2008 statement.  Review of his service treatment records fails to reveal any neurological complaints consistent with his current complaints.  The Veteran did complain of a headache once in July 1984 which was associated with symptoms consistent with a viral syndrome.  However, he specifically denied other symptoms that he has now in a December 1984 Occupational Health Examination report.  He did not complain of any multiple sclerosis symptoms during service that he complains of now.

In conclusion, because the Veteran consistently reported his first perception of any multiple sclerosis symptom in 1998, approximately five years after the end of the seven-year presumptive period beginning at separation from service in September 1986, and because he has not presented, identified, or alluded to any other evidence regarding an onset of symptoms prior to 1998, service connection for multiple sclerosis on a presumptive basis is not warranted.  In other words, there is no evidence of symptomatology that in retrospect may be identified and evaluated as a manifestation of chronic multiple sclerosis to the required 10-percent degree within the seven-year presumptive period or within a short time following the applicable presumptive period.  See 38 C.F.R. § 3.307(c).  Therefore, the claim must be denied.

Moreover, while the Veteran contends his MS is related to the Epstein Barr virus, the evidence reflects he had that disease in 1991, which is approximately 5 years following his discharge from service.  The Epstein Barr virus is not subject to the 7 year presumptive period afforded to MS.  Thus, even if, arguendo, the Epstein Barr virus is responsible for his MS, the record still fails to reflect MS was present within the 7 year presumptive period, and the fact that he suffered an intercurrent disease which could have caused MS would only serve to rebut the presumption of service connection.  In this regard, "the phrase 'affirmative evidence to the contrary' will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service."  38 C.F.R. § 3.309(d).  In other words, as his Epstein Barr virus occurred after his discharge from service, MS related to that virus would not warrant service connection.

The Board has also considered the claim on a direct basis, but finds that service connection is not warranted.  The only opinions of record that provide a nexus between the Veteran's current multiple sclerosis disability and any disease, event, or injury during active service are the opinions of the Veteran himself, who acknowledged that he is not a medical expert and that no doctor has told him that his multiple sclerosis may be related to his in-service exposure to jet fuels or other toxic chemicals.  Similarly, there is no competent or credible evidence of record that the Veteran was actually exposed to Mad Cow disease during service or that Mad Cow disease causes multiple sclerosis.  Finally, the Board considered the Veteran's assertions that T cells (or T lymphocytes) cause multiple sclerosis because he believes that his Internet research revealed that T cells are present in people with multiple sclerosis and with asthma or COPD.  However, he also testified that he does not know what this cell does to cause these problems and acknowledged in his substantive appeal that there is "no definitive proof available" about what causes multiple sclerosis.  In any event, there is no indication of any T cell abnormality in service.

In conclusion, questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is a layperson without the appropriate medical training or expertise, he is not competent to render probative (i.e., persuasive) opinions on such medical matters as to the etiology of his multiple sclerosis.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge.").  Consequently, the lay assertions as to the nature or etiology of his claimed multiple sclerosis disability have no probative value.     

For all the foregoing reasons, the claim for service connection for multiple sclerosis must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for multiple sclerosis is denied.


REMAND

The Board has carefully reviewed the entire claims file and finds that further development is required before deciding the claim.  In particular, a supplemental medical opinion in necessary to clarify the opinion rendered by the March 2008 VA examiner.  

The Veteran contends that his childhood asthma disability became worse during military service as a result of exposure to jet fuel and other chemicals.

In an enlistment report of medical history dated in January 1982, the Veteran denied any history of asthma, and clinical evaluation findings on examination of the lungs and chest were reported as normal.  However, in December 1982 treatment notes, he disclosed that he had had exercise induced asthma for 12 years [since age 5] and he was currently unable to complete basic training because he was experiencing wheezing, which usually lasted ten minutes at the most, after running.  The diagnosis was exercise induced asthma.  In a December 1982 consultation sheet, he reported a lifetime history of asthma and indicated that he had two to three asthma attacks occur during physical conditioning activities during basic training.  He denied taking any medications to control symptoms.  The provisional diagnosis was exercise induced asthma.  

A December 1982 narrative summary again detailed the Veteran's history of bronchial asthma, with symptoms getting progressively better since the age of 12 years.  The report indicated that he had had intermittent mild exacerbations triggered by exercise, upper respiratory tract infections, and exposure to cats since the age of 12 years, and his symptoms in basic training occurred with running.  On examination, his lungs were clear and pulmonary function studies were consistent with a mild obstructive flow defect.  The examiner noted that the Veteran had concealed his asthma history at enlistment.  The final diagnosis was bronchial asthma.  The examiner concluded that bronchial asthma existed prior to entry into service and had not been aggravated by service beyond the normal progression of the disease.  It was recommended that the Veteran be discharged from service.

Subsequent records showed that the Veteran requested a waiver to remain in the Air Force, and a waiver was granted.  In January 1983 he was placed on a permanent profile due to his bronchial asthma disability and allowed to run at his own pace and to walk aerobics in required time.  In a December 1983 physical profile report, he was placed on a progressive walk program.

In dental patient medical history reports dated in June 1983, October 1984, and October 1985, the Veteran again disclosed his history of asthma.

In a December 1984 Occupational Health Examination report, the Veteran denied any work-related illness or injury and indicated that he wore protective clothing or equipment during his work without any difficulty.  He reported that he had had a slight case of asthma since he was a child and was allergic to cats.  He denied any smoking history.  He indicated that within the past year he had trouble breathing when exerting himself.  An associated examination report indicated that he had normal pulmonary functions tests.

A May 1985 chest x-ray report indicated that no significant abnormality was demonstrated, and a pulmonary function test performed the same day listed a suspected pulmonary diagnosis as none; the Veteran indicated he was a non-smoker.  The report did not include an interpretation of the testing values.

A November 1985 Master Workplace Exposure Data Summary included a workplace narrative that indicated personnel performing repairs of F-111 fuel systems are exposed to large amounts of JP-4 jet fuel during a fuel tank entry and that air-line respirators should be worn at each entry.  A list of exposure data included methyl ethyl ketone, toluene, sylene, and methyl isobutyl ketone; none of the exposure sources was above limits.

In a July 2004 VA primary care note, the Veteran presented to enroll in the VA health care system mostly for economic reasons to get help with prescriptions.  He indicated that he worked as a laborer and current medical problems included multiple sclerosis, exercise induced asthma, and bilateral carpal tunnel syndrome.  A February 2005 VA treatment note detailed that he was seen in the emergency room in December 2004 with an upper respiratory infection with an acute asthmatic attack building up in the two weeks prior to the emergency visit.  He stated he was doing better now.  Other private and VA treatment records showed ongoing treatment for asthma.  The December 2004 VA emergency treatment note is not associated with the claims file.  The AMC/RO should obtain that record.

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).

If a disorder was not noted on entering service, the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Id.

The Board finds that an additional medical opinion is needed to adequately address the claim because the two opinions provided by the March 2008 VA examiner are inconsistent with each other.  Thus, the claims file should be returned to the physician who conducted the March 2008 respiratory examination for an additional clarifying opinion.  

In this case, to rebut the presumption of soundness, there must be "clear and unmistakable evidence" and the part of the examiner's opinion mentioning a 50/50 probability is unclear.  In this regard, the March 2008 examining physician opined that the "pre-existing asthma condition was less likely as not (50/50 probability) aggravated by exposure to fumes from jet fuel and cleaning solvents during his service in the Air Force."  She provided a very detailed medical rationale over the next page and a half, noting that the Veteran reported a prominent increase in symptoms five years ago and explaining that exposure to noxious agents years prior is not known to produce symptoms 20+ years later.  Then, the examiner stated again "[i]t is therefore less likely as not that his work with jet fuel while in active service aggravated his childhood asthma."

The Veteran contends that because the examiner indicated first in her medical opinion that there was a 50/50 probability that a pre-existing asthma disability was less likely as not aggravated by service, any doubt should be resolved in his favor and the claim for service connection should be granted.  The Board finds, however, that the examiner's final medical opinion in the report, in which she unequivocally concludes that it is "less likely as not that his work with jet fuel while in active service aggravated his childhood asthma," is supported by her detailed medical rationale and the medical and lay evidence of record.  Nevertheless, the Veteran has raised a valid concern, and the entire claims file should be returned to the physician who performed the March 2008 VA respiratory examination for a supplemental medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to locate a VA emergency treatment record dated in December 2004 pertaining to an asthma attack and associate it with the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard to allow the Veteran the opportunity to obtain and submit any such records for VA review.

2.  Return the claims file to the examiner who conducted the March 2008 VA respiratory examination, if available, to provide a supplemental medical opinion.  If that examiner is not available, the claims file should be furnished to another physician to obtain the requested opinion.  The entire claims folder and a copy of this remand must be made available to the examiner for review of the case.    

Following a review of the claims file, the examiner is asked to clarify whether a pre-existing asthma disability was aggravated by exposure to fuel or other toxic chemicals during military service.  Specifically, the examiner should identify whether pre-existing asthma:
1. Underwent a worsening in the underlying disorder as a result of service to include exposure to fuel or other toxic chemicals during military service;
2. If so, does the evidence show that the worsening was clearly due to the natural progression of the disease?
A rationale for the conclusions should be provided.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


